DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the set of claims received on 25 May 2022. Claims 1-20 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “complimentary threads of the first attachment feature” as required by claims 9 and 19 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Note: It is unclear from the specification (i.e. paragraph 0056) and the drawings (i.e. Figures 14 and 15) exactly how complimentary threads of the first attachment feature mate with the first set of fine proximal threads of the first fastener. As disclosed in paragraph 0056 and as shown in Figure 15, threads 184 appear to be the first set of fine proximal threads of the first fastener. As shown in Figure 14, it appears that threads 184 mate with the first aperture of the first insert, not complimentary threads of the first attachment feature.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-8 and 11-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harris et al. (U.S. Patent Application Publication 2009/0157121).
	Regarding claims 1-8, Harris et al. disclose (as to claim 1) a method for stabilizing vertebral bodies (see paragraph 0036) comprising providing a vertebral implant (10) including a first attachment fixture (i.e. fixture defined by portion of 12 defining two top-most instances of 16 as best seen in Figure 8) having a first anterior region (i.e. region adjacent 24) and a first posterior region (i.e. region adjacent 26); a first insert (i.e. instance of 20 located in top left-most instance of 16 as best seen in Figure 8A) having a first fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a first anterior cavity (i.e. cavity defined adjacent 24 and by top left-most instance of 16 as best seen in Figure 8A) of the first anterior region, wherein the first insert is rotatable in (i.e. via the interaction between 16 and 38) the first anterior cavity; a second insert (i.e. instance of 20 located in top right-most instance of 16 as best seen in Figure 8A) having a second fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a second anterior cavity (i.e. cavity defined adjacent 24 and by top right-most instance of 16 as best seen in Figure 8A) of the first anterior region, wherein the second insert is rotatable in (i.e. via the interaction between 16 and 38) the second anterior cavity; a second attachment fixture (i.e. fixture defined by portion of 12 defining two middle-most instances of 16 as best seen in Figure 8) having a second anterior region (i.e. region adjacent 24) and a second posterior region (i.e. region adjacent 26); a third insert (i.e. instance of 20 located in middle left-most instance of 16 as best seen in Figure 8A) having a third fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a third anterior cavity (i.e. cavity defined adjacent 24 and by middle left-most instance of 16 as best seen in Figure 8A) of the second anterior region, wherein the third insert is rotatable in (i.e. via the interaction between 16 and 38) the third anterior cavity; a fourth insert (i.e. instance of 20 located in middle right-most instance of 16 as best seen in Figure 8A) having a fourth fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a fourth anterior cavity (i.e. cavity defined adjacent 24 and by middle right-most instance of 16 as best seen in Figure 8A) of the second anterior region, wherein the fourth insert is rotatable in (i.e. via the interaction between 16 and 38) the fourth anterior cavity; a third attachment fixture (i.e. fixture defined by portion of 12 defining two bottom-most instances of 16 as best seen in Figure 8) having a third anterior region (i.e. region adjacent 24) and a third posterior region (i.e. region adjacent 26); a fifth insert (i.e. instance of 20 located in bottom left-most instance of 16 as best seen in Figure 8A) having a fifth fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a fifth anterior cavity (i.e. cavity defined adjacent 24 and by bottom left-most instance of 16 as best seen in Figure 8A) of the third anterior region, wherein the fifth insert is rotatable in (i.e. via the interaction between 16 and 38) the fifth anterior cavity; a sixth insert (i.e. instance of 20 located in bottom right-most instance of 16 as best seen in Figure 8A) having a sixth fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a sixth anterior cavity (i.e. cavity defined adjacent 24 and by bottom right-most instance of 16 as best seen in Figure 8A) of the third anterior region, wherein the sixth insert is rotatable in (i.e. via the interaction between 16 and 38) the sixth anterior cavity; fixating the first attachment fixture to (i.e. via two instances of 14) a first vertebral body (see paragraphs 0036-0037 and 0045-0046); fixating the second attachment fixture to (i.e. via two instances of 14) a second vertebral body (see paragraphs 0036-0037 and 0045-0046); fixating the third attachment fixture to (i.e. via two instances of 14) a third vertebral body (see paragraphs 0036-0037 and 045-0046); coupling, via a first connecting member (i.e. member defined by portion of 12 located between two top-most instances of 16 and two middle-most instances of 16 as best seen in Figure 8A), the first attachment fixture to the second attachment fixture; and coupling, via a second connecting member (i.e. member defined by portion of 12 located between two middle-most instances of 16 and two bottom-most instances of 16 as best seen in Figure 8A), the second attachment fixture to the third attachment fixture, wherein (as to claim 2) the first insert is rotatable independent of the second insert (i.e. due to them being separate inserts located in separate apertures), wherein the third insert is rotatable independent of the fourth insert (i.e. due to them being separate inserts located in separate apertures), and wherein the fifth insert is rotatable independent of the sixth insert (i.e. due to them being separate inserts located in separate apertures), wherein (as to claim 3) the first insert comprises a first tapered region (i.e. region defined by 28) tapering toward the first anterior cavity (tapering as best seen in Figure 9A), the second insert comprises a second tapered region (i.e. region defined by 28) tapering toward the second anterior cavity (tapering as best seen in Figure 9A), the third insert comprises a third tapered region (i.e. region defined by 28) tapering toward the third anterior cavity (tapering as best seen in Figure 9A), the fourth insert comprises a fourth tapered region (i.e. region defined by 28) tapering toward the fourth anterior cavity (tapering as best seen in Figure 9A), the fifth insert comprises a fifth tapered region (i.e. region defined by 28) tapering toward the fifth anterior cavity (tapering as best seen in Figure 9A), and the sixth insert comprises a sixth tapered region (i.e. region defined by 28) tapering toward the sixth anterior cavity (tapering as best seen in Figure 9A), wherein (as to claim 4) the first, second, third, fourth, fifth, and sixth inserts are cylindrical inserts (see Figures 9A-9C, and paragraph 0036 referring to the circular shape of the inserts), wherein (as to claim 5) each attachment fixture includes a vertebral contacting surface (i.e. surfaces defined by 26) capable of being attached to a vertebral surface (see paragraphs 0036-0037 and 0045-0046), wherein (as to claim 6) the first, second, and third posterior regions are generally flat (see paragraph 0037 referring to the implant being generally planar), wherein (as to claim 7) the first anterior cavity is defined by a first bridge and a first middle bridge and the second anterior cavity is defined by the first middle bridge and a second bridge (see annotated Figure below), wherein the third anterior cavity is defined by a third bridge and a second middle bridge and the fourth anterior cavity is defined by the second middle bridge and a fourth bridge (see annotated Figure below), and wherein the fifth anterior cavity is defined by a fifth bridge and a third middle bridge and the sixth anterior cavity is defined by the third middle bridge and a sixth bridge (see annotated Figure below), wherein (as to claim 8) each of the first, second, third, fourth, fifth, and sixth inserts is secured in its respective anterior cavity by a respective pair of securing pegs (38) extending into corresponding respective pairs of securing apertures (i.e. apertures equivalent to 40) formed in the pair of bridges that define the respective anterior cavity (see paragraph 0040) (see annotated Figure below, Figures 6A-9C, and paragraphs 0036-0047).
Regarding claims 11-18, Harris et al. disclose (as to claim 11) a method for stabilizing vertebral bodies (see paragraph 0036) comprising providing a vertebral implant (10) including a first attachment fixture (i.e. fixture defined by portion of 12 defining two top-most instances of 16 as best seen in Figure 8) having a first anterior region (i.e. region adjacent 24) and a first posterior region (i.e. region adjacent 26); a first insert (i.e. instance of 20 located in top left-most instance of 16 as best seen in Figure 8A) having a first fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a first anterior cavity (i.e. cavity defined adjacent 24 and by top left-most instance of 16 as best seen in Figure 8A) of the first anterior region, wherein the first insert is rotatable in (i.e. via the interaction between 16 and 38) the first anterior cavity; a second insert (i.e. instance of 20 located in top right-most instance of 16 as best seen in Figure 8A) having a second fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a second anterior cavity (i.e. cavity defined adjacent 24 and by top right-most instance of 16 as best seen in Figure 8A) of the first anterior region, wherein the second insert is rotatable in (i.e. via the interaction between 16 and 38) the second anterior cavity; a second attachment fixture (i.e. fixture defined by portion of 12 defining two middle-most instances of 16 as best seen in Figure 8) having a second anterior region (i.e. region adjacent 24) and a second posterior region (i.e. region adjacent 26); a third insert (i.e. instance of 20 located in middle left-most instance of 16 as best seen in Figure 8A) having a third fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a third anterior cavity (i.e. cavity defined adjacent 24 and by middle left-most instance of 16 as best seen in Figure 8A) of the second anterior region, wherein the third insert is rotatable in (i.e. via the interaction between 16 and 38) the third anterior cavity; a fourth insert (i.e. instance of 20 located in middle right-most instance of 16 as best seen in Figure 8A) having a fourth fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a fourth anterior cavity (i.e. cavity defined adjacent 24 and by middle right-most instance of 16 as best seen in Figure 8A) of the second anterior region, wherein the fourth insert is rotatable in (i.e. via the interaction between 16 and 38) the fourth anterior cavity; a third attachment fixture (i.e. fixture defined by portion of 12 defining two bottom-most instances of 16 as best seen in Figure 8) having a third anterior region (i.e. region adjacent 24) and a third posterior region (i.e. region adjacent 26); a fifth insert (i.e. instance of 20 located in bottom left-most instance of 16 as best seen in Figure 8A) having a fifth fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a fifth anterior cavity (i.e. cavity defined adjacent 24 and by bottom left-most instance of 16 as best seen in Figure 8A) of the third anterior region, wherein the fifth insert is rotatable in (i.e. via the interaction between 16 and 38) the fifth anterior cavity; a sixth insert (i.e. instance of 20 located in bottom right-most instance of 16 as best seen in Figure 8A) having a sixth fastener aperture (i.e. aperture defined by 28 and 34 as best seen in Figures 9A and 9B) and disposed within a sixth anterior cavity (i.e. cavity defined adjacent 24 and by bottom right-most instance of 16 as best seen in Figure 8A) of the third anterior region, wherein the sixth insert is rotatable in (i.e. via the interaction between 16 and 38) the sixth anterior cavity; coupling, via a first connecting member (i.e. member defined by portion of 12 located between two top-most instances of 16 and two middle-most instances of 16 as best seen in Figure 8A), the first attachment fixture to the second attachment fixture; and coupling, via a second connecting member (i.e. member defined by portion of 12 located between two middle-most instances of 16 and two bottom-most instances of 16 as best seen in Figure 8A), the second attachment fixture to the third attachment fixture, wherein (as to claim 12) the first insert is rotatable independent of the second insert (i.e. due to them being separate inserts located in separate apertures), wherein the third insert is rotatable independent of the fourth insert (i.e. due to them being separate inserts located in separate apertures), and wherein the fifth insert is rotatable independent of the sixth insert (i.e. due to them being separate inserts located in separate apertures), wherein (as to claim 13) the first insert comprises a first tapered region (i.e. region defined by 28) tapering toward the first anterior cavity (tapering as best seen in Figure 9A), the second insert comprises a second tapered region (i.e. region defined by 28) tapering toward the second anterior cavity (tapering as best seen in Figure 9A), the third insert comprises a third tapered region (i.e. region defined by 28) tapering toward the third anterior cavity (tapering as best seen in Figure 9A), the fourth insert comprises a fourth tapered region (i.e. region defined by 28) tapering toward the fourth anterior cavity (tapering as best seen in Figure 9A), the fifth insert comprises a fifth tapered region (i.e. region defined by 28) tapering toward the fifth anterior cavity (tapering as best seen in Figure 9A), and the sixth insert comprises a sixth tapered region (i.e. region defined by 28) tapering toward the sixth anterior cavity (tapering as best seen in Figure 9A), wherein (as to claim 14) the first, second, third, fourth, fifth, and sixth inserts are cylindrical inserts (see Figures 9A-9C, and paragraph 0036 referring to the circular shape of the inserts), wherein (as to claim 15) each attachment fixture includes a vertebral contacting surface (i.e. surfaces defined by 26) capable of being attached to a vertebral surface (see paragraphs 0036-0037 and 0045-0046), wherein (as to claim 16) the first, second, and third posterior regions are generally flat (see paragraph 0037 referring to the implant being generally planar), wherein (as to claim 17) the first anterior cavity is defined by a first bridge and a first middle bridge and the second anterior cavity is defined by the first middle bridge and a second bridge (see annotated Figure below), wherein the third anterior cavity is defined by a third bridge and a second middle bridge and the fourth anterior cavity is defined by the second middle bridge and a fourth bridge (see annotated Figure below), and wherein the fifth anterior cavity is defined by a fifth bridge and a third middle bridge and the sixth anterior cavity is defined by the third middle bridge and a sixth bridge (see annotated Figure below), wherein (as to claim 18) each of the first, second, third, fourth, fifth, and sixth inserts is secured in its respective anterior cavity by a respective pair of securing pegs (38) extending into corresponding respective pairs of securing apertures (i.e. apertures equivalent to 40) formed in the pair of bridges that define the respective anterior cavity (see paragraph 0040) (see annotated Figure below, Figures 6A-9C, and paragraphs 0036-0047).

    PNG
    media_image1.png
    500
    308
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775